Order, so far as appealed from, affirmed, with twenty dollars costs and disbursements, with leave to the plaintiffs to serve an amended complaint within ten days after service of order, upon payment of the costs awarded to the defendants by the order appealed from. No opinion. Present — Martin, P. J., Townley, Dore, Cohn and Callahan, JJ.; Callahan, J., dissents in so far as the first cause of action is upheld against the corporate defendant, and votes to modify by dismissing the said cause of action.